DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 3/2/22.  Claims 1, and 6-8 are amended.  Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein an accuracy of the virtual position data related to the tutorial area is larger than an accuracy of the virtual position data related to the remaining area.”  There is no support 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user” in line 10 which renders the claim indefinite, because it is unclear whether this is referring to the user recited in line 4 or a different user.
Claim 1 recites “a tutorial area” in line 14 which renders the claim indefinite, because it is unclear whether this is referring to the tutorial area recited in line 2 or a different area.
Claims 2-9 are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2007/0202946 A1 to Matsuyama (hereinafter “Matsuyama”) in view of US Publication No. 2019/0155481 A1 to DiVerdi et al. (hereinafter “DiVerdi”).

Concerning claim 1, Matsuyama discloses a virtual reality control system comprising; 
a display displaying an image to a user (paragraphs [0036]-[0038], [0040] – controller displays images to user); 
at least one control circuit controlling the display (paragraphs [0036]-[0038], [0040] – controller displays images to user); and 
an input device transmitting an input signal input from the user to the at least one control circuit (paragraphs [0036]-[0038] – game system has input device to control the game), wherein the at least one control circuit is configured to: 

based on the virtual position data, control the character to be positioned on at least a part of the plurality of areas (paragraphs [0043], [0044], [0048], [0057] – field of view is changed depending on accessible area), 
when the input signal is received using the input device while a virtual object corresponding to position data of the input device aims the accessible area which is located within the reference distance at a selection moment, control the character to be positioned on the accessible area and change a field of view displayed on the display from a field of view corresponding to the virtual position data to a field of view corresponding to the accessible area (paragraphs [0043], [0044], [0048], [0057] – field of view is changed depending on accessible area), 
when the input signal is received while the virtual object aims the inaccessible area, maintain the field of view displayed on the display (paragraphs [0052]-[0055] – field of view is not changed when aiming at inaccessible area).
Matsuyama lacks specifically disclosing, however, DiVerdi discloses a sensor detecting a light signal from a tracking area including a tutorial area and a remaining area other than the tutorial area; wherein the accessible area includes a first area corresponding to a tutorial area and a second area corresponding to the remaining area, compute position data of the user by using data based on the light signal, compute virtual position data based on the position data of the user, wherein an accuracy of the virtual position data related to the tutorial area is larger than an accuracy of the virtual position data related to the remaining area, when at least a part of the character is positioned in the second area in the accessible area, provide a message for guiding the user to the tutorial area in the tracking area (Fig. 5, paragraphs [0003], [0018]-[0020], [0030], [0057] – light sensor tracks user within virtual space which includes a tutorial area with guiding messages within the accessible area and other areas, and position data is compute based on position of the user which controls the character position in the virtual space).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tutorial area of the game as disclosed by DiVerdi into the game described by Matsuyama, in order to teach a player how to better play the game.

Concerning claim 9, Matsuyama discloses wherein the accessible mark is not provided in the accessible area located outside the reference distance from the .

Claims 2-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama, DiVerdi and further in view of machine translation of JP 2010-068872 to Nishimura et al. (hereinafter “Nishimura”).

Concerning claim 2, Matsuyama lacks specifically disclosing, however, Nishimura discloses wherein terrain comprising at least two blocks is displayed on the display, and wherein, at least a part of the blocks is the accessible area and at least a 

Concerning claim 3, Matsuyama lacks specifically disclosing, however, Nishimura discloses wherein a shape of the block is a hexagonal column (paragraph [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation of the game as disclosed by Nishimura into the game described by Matsuyama, in order to better organize the game visually to a player.

Concerning claim 4, Matsuyama lacks specifically disclosing, however, Nishimura discloses wherein the accessible area and the inaccessible area are distinguished by different color (Figs. 5 and 6, paragraphs [0038]-[0041] – multiple colors are shown in both the accessible area and the inaccessible area).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation of the game as disclosed by Nishimura into the game described by Matsuyama, in order to better organize the game visually to a player.



Concerning claim 7, Matsuyama lacks specifically disclosing, however, Nishimura discloses wherein the plurality of areas further include a special area, and wherein when the virtual position data exists in the special area, the at least one control circuit is configured to change a field of view displayed on the display from a field of view corresponding to the virtual position data to a field of view corresponding to a position vertically risen from the virtual position data (Figs. 5 and 6, paragraphs [0038]-[0041] – multiple areas that are rising are displayed in both the accessible area and the inaccessible area).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation of the game as disclosed by Nishimura into the game described by Matsuyama, in order to better organize the game visually to a player.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama, DiVerdi, and further in view of US Publication No. 2018/0015375 A1 to Marino (hereinafter “Marino”).

Concerning claim 6, Matsuyama lacks specifically disclosing, however, Marino discloses wherein the plurality of areas further include a special area, wherein the special area includes a virtual item which is available for the character, and wherein when the input signal is transmitted to the at least one control circuit while the virtual object aims the virtual item, the character gets the virtual item (paragraph [0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation of the game as disclosed by Marino into the game described by Matsuyama, in order to better organize the game visually to a player.

Concerning claim 8, Matsuyama lacks specifically disclosing, however, Marino discloses wherein the plurality of areas further include a respawn area, and wherein when a death event is occurred to the character, the at least one control circuit is configured to change a field of view displayed on the display from a field of view corresponding to the virtual position data to a field of view corresponding to a position vertically risen from the virtual position data (paragraphs [0007], [0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual presentation of the game as disclosed by Marino into the game described by Matsuyama, in order to better organize the game visually to a player.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot based on the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715